Exhibit 10.6

PERFORMANCE SHARE PLAN INFORMATION SHEET
PSP (200_-200_)

Name:
Performance Shares Granted:

Performance shares are contingent grants of Fannie Mae stock, where the actual
number of shares you receive at the end of the performance period will be
determined by the extent to which each performance criterion is achieved.

Performance Cycle — Performance cycles are three years in length. The current
cycle (PSP ) started January 1, 200   and concludes December 31, 200_.

Performance Criteria — Performance criteria are established for each cycle and
are tied to the corporation’s strategic plan. The performance criteria used for
this cycle are shown below; each measure will have a    percent weighting in the
calculation of final award.

          n   Growth in Earnings Per Share — The compound annual growth targets

 
       
 
  for this cycle are:  

 
      Compound Annual EPS Growth Targets
 
       
 
      Threshold Target Maximum
 
       
 
       
 
      PSP   **** **
 
        n   Corporate Performance Assessment — This measure is an assessment by

 
            the Compensation Committee of the Board of Directors of the

 
            company’s success in the following areas:

 
       
 
  -   [To be inserted]

Calculation of Award Size — When the cycle is completed, the Compensation
Committee of the Board will determine the extent to which each of the
performance criteria has been met. Achievement against each performance measure
can range from 40 percent for threshold performance, to 100 percent for target
performance, to a maximum of 150 percent. If performance is below threshold, no
payout will be made. The achievement percentages are then adjusted for their
relative weighting in the cycle and are combined to determine the number of
shares in the final award. (This calculation is governed by the stock price cap
discussed on the next page.)

Award Payout — The award will be paid in shares of Fannie Mae common stock in
two installments beginning as soon as practicable after the end of the
performance cycle. Fifty percent of the award will be paid in the January
following the end of the performance period (January 200_) and the balance will
be paid in January 200_. Dividend equivalents on the “deferred” shares will be
included in the second payment. You must be employed on the payment dates to
receive the amounts due, except in the case of death, disability, or retirement.

Tax Consequences -There are no taxes due at the time of grant. Taxes are due
when awards are paid. You can elect to satisfy withholding taxes by having
shares withheld or by making a cash payment to Fannie Mae.

Stock Price Cap — The plan limits the extent to which share price appreciation
can affect the calculation of the final award. The share price used for that
calculation is capped at three times the share price on the initial date of
grant. If Fannie Mae’s share price at the end of the performance cycle exceeds
the cap, the final award value is adjusted downward to reflect the limitation of
the cap. For this cycle (PSP    ), the share price is capped at $   (3 x $   ).
This figure would be modified for any stock splits or other adjustments.

Treatment Upon Termination — Participants who terminate at least eighteen months
after the beginning of the cycle (i.e., after July 1, 200_) due to Total
Disability or having attained at least age 55 with at least five years of
service would receive pro rata payment at the end of the cycle. If the
termination date is after the conclusion of the cycle (i.e., after December
200_), the pro rata award would be distributed as soon as practical in one lump
sum.

Participants who die prior to the end of the performance cycle, but at least
eighteen months after the beginning of the cycle, would receive a pro rata
payment of the award as soon as practicable after the participant’s death. To
determine the amount to be paid, the Compensation Committee would assess
achievement against the cycle’s goals for that portion of the performance cycle
during which the participant was employed by the Corporation.

If termination is for any other reason, all awards are cancelled as of the
termination date, including unpaid portions of performance cycles that have
concluded.

This award is granted under and otherwise subject to the terms and conditions of
the Stock Compensation Plan of 2003.

